MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE




This MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE (the “Agreement”) is
effective June 21, 2011 (the “Effective Date”),
          
 
BETWEEN:
Salmon Canyon Copper Company (hereinafter the "Lessor"), a Idaho corporation,
with its office located at:



1120 3rd Avenue N.E.
Jamestown, ND 58401



AND:
Steele Resources Incorporated (the "Lessee"), a company organized and existing
under the laws of the state of Nevada, with its head office located at:



3081 Alhambra Drive
Suite 208
Cameron Park, CA 95682




RECITALS


A.           Lessors are the owners of certain patented and unpatented mining
claims as described in Exhibit "A", attached hereto, which claims are located
near Salmon, Idaho (collectively referred to as the "Premises").


B.           Lessee desires to lease, with the option to purchase, the interests
of Lessors in the Premises upon the terms and conditions herein set forth.


D.           Lessors desire to lease and grant the option to purchase their
interests in the Premises to Lessee upon the terms and conditions herein set
forth.


AGREEMENT


FOR AND IN CONSIDERATION of the payments herein required, the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessors and Lessee (the "Parties"
and individually a "Party") agree as follows:
 
 
 



Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
1

--------------------------------------------------------------------------------

 



1. GRANT OF LEASE RIGHTS


A.           Grant of Lease. Lessors hereby lease exclusively to Lessee and its
successors and assign all of Lessors’ interest in and to all minerals (hereafter
the "Mineral Substance") beneath the surface of, within, or that may be produced
from the Premises for the duration of the Lease Term.


B.           Rights of Lessee.  Lessee shall have the following rights in
respect of the Premises:


i.           Mining and Access Rights. Subject only to any limitations imposed
by federal, state and local regulations, the free, unrestricted and
uninterrupted right of access, ingress and egress to the Premises over existing
roads or alternate routes approved by Lessors and the right to enter upon and
occupy the Premises for all purposes reasonably incident to exploring for,
developing, mining (by underground mining, surface mining, strip mining or any
other surface or subsurface method, including any method later developed),
extracting, milling, smelting, refining, stockpiling, storing, processing,
removing and marketing there from all ores, metals, minerals, mineral products
(including intermediate products) and materials of every nature or sort, and the
right to place, construct, maintain, use and thereafter remove such structures,
facilities, equipment, roadways, haulage ways, utility lines, reservoirs and
water courses, and other improvements as may be necessary, useful or convenient
for the full enjoyment of all of the rights granted under this
Agreement.  Lessee shall have sole and exclusive custody, possession, ownership
and control of all ore, rock, drill core and other Mineral Substances extracted
or removed from the Premises and may sell or otherwise dispose thereof.  In the
exercise of such rights, Lessee shall be subject only to compliance with
applicable statutes, rules, regulations and the terms of this Agreement. These
rights are also granted and may be utilized for the purpose or in the course of
carrying on exploration, development or mining operations on any other
properties in which Lessee may have or acquire any right or interest, provided
Lessors assents to the same.


ii.           Cross Mining. The right, if Lessee so desires, to mine and remove
any Mineral Substances existing on, in or under the Premises through or by means
of shafts, openings or pits which may be sunk or made upon adjoining and nearby
properties, and the right to store any Mineral Substances from the Premises upon
any such properties. In addition, Lessee may use the Premises for any shafts,
openings, pits and storage areas sunk or made for the mining, removal and/or
stockpiling of any Mineral Substances from any adjoining or nearby properties.
Mineral Substances taken from the Premises shall at all times be kept entirely
separate and distinct from any other ore or concentrated product until the same
are measured and sampled so that the rights of Lessors shall be at all times
preserved and protected
 
 

 

Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
2

--------------------------------------------------------------------------------

 

iii.           Commingling. The right to commingle ore removed from the Premises
or products derived therefrom after treatment, with other ore or products,
before or after concentration or beneficiation, so long as the data necessary to
determine the weight, grade, and recoverability of both the ore removed from the
Premises or products derived therefrom and the ore or products with which it is
commingled are obtained by Lessee.  Lessee shall then use that data to determine
Lessors’ interest in minerals, metals and/or other products extracted from ores
or products so mixed.  Such data and determinations shall be acquired and
completed in accordance with generally accepted industry practices.


iv.           Deposit of Waste Materials. The right to temporarily or
permanently deposit on or off the Premises tailings, waste rock, overburden,
surface stripping materials, process solutions, and all other materials
originating from the Premises or from adjoining or nearby properties, even if
the sole use of the Premises may be for the placement of such materials subject
to any and all reclamation as required by state and Federal statutes and
regulations.


v.           Treatment. The right, at Lessee's election and in any manner it
deems fit, to beneficiate, concentrate, process, smelt, refine, and otherwise
treat on or off the Premises any Mineral Substances taken from the Premises or
from adjoining or nearby properties by any physical or chemical method or
methods. In exercising this right, Mineral Substances may be removed to a plant
or plants existing, established or maintained upon the Premises or elsewhere.


vi.           Water Rights. The right to use any of Lessors’ water rights on,
about, under or appurtenant to the Premises to facilitate the exploration,
mining and processing rights granted in this Agreement.


2. TERM


A.           Term.  The term of this Agreement shall commence as of the
Effective Date and shall continue until June 1, 2013, unless sooner terminated
in the manner herein provided.


B.           Option to Purchase.  If, at the end of the term, Lessee desires to
purchase the Premises, including all rights and title described under the terms
of the this Agreement in Section 1 and all surface rights, Lessee will make a
final purchase payment of Three Million Nine Hundred Seventy-five Thousand
Dollars, ($3,975,000).


3. PAYMENTS TO LESSORS


A.           Rental.  As initial consideration for the lease rights granted
herein, Lessee shall pay to Lessors the following:
 
 

 

Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
3

--------------------------------------------------------------------------------

 

(1)           Upon execution of this agreement Lessee will pay Lessor
Twenty-five Thousand Dollars ($25,000) for the use of the property for following
six months.


(2)           On November1, 2011, and upon acceptable geological analysis,
Lessee will pay Lessor Twenty-five Thousand Dollars ($25,000) for the use of the
property for the following six months


(3)           On May 1, 2012, and upon acceptable geological analysis, Lessee
will pay Lessor Fifty Thousand ($50,000) for the use of the property for the
following six months


(4)           Lessee will pay Lessor Four Hundred Twenty-five Thousand Dollars
($425,000) on November 1, 2012 for the use of the property for the following 12
months.


(5)           If, at the end of the term, Lessee desires to purchase the
Premises, including all rights and title described under the terms of the this
Agreement in Section 1 and all surface rights, Lessor will make a final payment
of Three Million Nine Hundred Seventy-five Thousand Dollars ($3,975,000) on June
1 2013. Should Lessor not be inclined to purchase the Premises, the reports and
results of all geological work performed by Lessee will become the property of
Lessor.


B.           Place and Allocation of Payment. All payments shall be made and
allocated in accordance with Section 10B.


4. TITLE MATTERS


A.           Representations and Warranties. Lessors covenant and warrant to
Lessee, which covenants and warranties shall survive termination of this
Agreement, as follows:


(1)           Lessors warrant, to the best of their knowledge and belief, there
are no claims, actions, suits or proceedings pending or threatened on account of
or as a result of ownership of the real property which, if adversely determined,
would prevent or hinder the conditions contained in this Agreement.


(2)           Lessors warrant, to the best of their knowledge and belief, they
have good and merchantable title to the mining claims as set out in Exhibit “A”,
excluding any reservations contained in patents issued by the United States of
America or the State of Idaho and that Lessors have not entered into any leases,
licenses, easements or other agreements, recorded or unrecorded, granting rights
to any parties in any of the property and no person or other entity has any
right to possess in their occupancy of any portion of the property.


(3)           Lessors warrant that they have no knowledge of violation of law or
ordinance with respect to the use of ownership of the property.
 
 
 

 
Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
4

--------------------------------------------------------------------------------

 

(4)           Individual(s) signing this agreement, have full right, power and
capacity to enter into this Agreement under the terms set forth herein.


(5)           Lessee shall have quiet and peaceable possession of the Premises.


(6)           Lessors have no knowledge or information indicating that any
reclamation obligations for prior operations on the Premises are unsatisfied.


(7)           Lessors warrant that patented and unpatented claims are in good
standing  and all payments to Lemhi County have been timely made.


(8)           Lessors have no knowledge of any existing or threatened violations
of any federal or state environmental laws or regulations as a result of any
condition on the Premises.


B.           Title Defects, Defense and Protection. Lessee may at any time cause
a title search to be made covering all or any part of the Premises.  Lessors
shall provide Lessee with any abstracts and other evidences of title in Lessors’
possession or control.  If, (1) in the opinion of Lessee, Lessors’ title to all
or any part of the Premises is defective or less than as represented in Section
4.A; or (2) Lessors’ title is contested or questioned by any person or entity
Lessee shall notify Lessors and Lessors shall promptly defend title or correct
the alleged defects.  In the event Lessors are unable or unwilling to promptly
correct the alleged defects or defend title, Lessee may, without obligation and
without waiver of any remedies of Lessee, attempt to perfect or defend Lessors’
title. In that event, Lessors shall cooperate as reasonably necessary to assist
Lessee in its efforts to perfect or defend Lessors’ title, time being of the
essence.  Any money expended by Lessee to perfect or defend Lessors’ title shall
be deductible from the annual lease payment set forth in Section 3.A. for the
year in which such money is spent. Any improvement or perfection of title to the
Premises shall inure to the benefit of Lessee in the same manner and to the same
extent as if such improvement or perfection had been made prior to the execution
of this Agreement.


C.           Lesser Interest.  If Lessors’ mineral ownership interest in any of
the Premises from which production is made is less than 100%, then the
production royalty payable pursuant to Section 3.B shall be payable only as to
the share of production that is attributable to Lessors’ actual mineral
ownership interest in the portion of the Premises from which such production is
made.  Such reductions in payments shall not waive or eliminate any other rights
or remedies Lessee may have in connection with the extent of Lessors’ actual
mineral interest in the Premises.  The annual lease payments set forth in
Section 3.A shall be prorated to reflect this lesser interest.


5. OBLIGATIONS OF LESSEE


A.           Outstanding Mineral Interests.    Lessee has conducted a
preliminary mineral review of the Premises described in Exhibit "A".
 
 
 

 
Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
5

--------------------------------------------------------------------------------

 

B.           Protection from Liens.  Lessee shall keep title to the Premises
free and clear from any liens, claims and encumbrances (other than liens for
taxes not yet due and delinquent) arising from its operations hereunder. Lessee
shall pay for all labor performed upon or material furnished to the Premises at
the request of Lessee and shall keep the Premises free and clear from liens of
mechanics or materialmen in connection with services performed and material
supplied at Lessee's request. Lessee shall, however, have the right in good
faith to contest the validity of any lien, claim or liability and shall not be
required to remove any such lien, claim or liability so long as Lessee is
contesting the validity or the amount thereof. The foregoing provisions shall
not restrict Lessee from placing a mortgage, trust deed or other lien upon its
interest in the Premises for financing purposes.


C.           Indemnification.  Lessee shall protect Lessors against any damages
arising out of Lessee's operations on the Premises and shall indemnify Lessors
against liability resulting from Lessee's operations on the Premises; provided,
however, that any act or omission by Lessors or any agent acting on its behalf,
or any breach of warranty by Lessors, shall not have been a contributing cause
to the event giving rise to any such damages.


D.           Taxes and Assessments.  Except as provided below, Lessee shall pay
promptly before delinquency all taxes and assessments that may be assessed
during the term of this Agreement upon the Premises resulting from Lessee's
activities and products derived therefrom.  This includes all assessments
payable to maintain the integrity of the mining claims, on an annual basis, due
and payable to Lehmi County or The Bureau of Land Management.  Claim posts and
boundaries will be maintained in a reasonable and workmanlike manner.  Lessee
will defend the rights of Lessors with respect to other individuals that
prospect or overstake Lessors’ mining claims.  However, Lessee shall always have
the right to contest, in the courts or otherwise, either in its own name or in
the name of Lessors, the validity or amount of any such taxes or assessments, or
to take such other steps or proceedings as it may deem necessary to secure a
cancellation, reduction, readjustment or equalization thereof, before it shall
be required to pay such taxes or assessments.  Notwithstanding the foregoing,
Lessee shall not permit any part of the Premises to be conveyed and title lost
as the result of nonpayment of such taxes and assessments. Lessee shall provide
Lessors with copies of all receipts evidencing payment of such taxes and
assessments.  If Lessors should receive tax bills or claims that are the
responsibility of Lessee, Lessors shall promptly forward such bills or claims to
Lessee for appropriate action.  Lessee shall pay the above-referenced taxes that
are assessed from the Effective Date of this Agreement to its date of
termination.  Nothing in this paragraph shall be construed to obligate Lessee to
pay that portion of any tax based upon an assessment of improvements or
structures made or placed on the Premises by Lessors. Lessee shall not be liable
for any taxes levied on or measured by Lessors' income or based upon payments
made to Lessors by Lessee under this Agreement.


 
 
 

 
Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
6

--------------------------------------------------------------------------------

 

E.           Compliance with Laws and Regulations.   Lessee shall perform all of
its operations on the Premises in compliance with all applicable Federal, State
and local laws and regulations pertaining to environmental protection,
reclamation and bonding.  Specifically, Lessee shall comply with all permitting
and other regulatory requirements set forth by the U.S. Bureau of Land
Management, the U.S. Forest Service, the U.S. Environmental Protection Agency,
the [Idaho Department of Environmental Quality??], and any other regulatory
authority having rightful jurisdiction in the conduct of exploration,
development and production operations on the Premises, including without
limitation, requirements applicable to the plugging of drill holes and
reclaiming, re-contouring and re-seeding of drill pads, trenches, access roads
and other disturbances.  Lessee shall have no obligations with respect to prior
operations or preexisting conditions on the Premises. The indemnification
obligations of Lessee pursuant to Section 5.B shall specifically be applicable
to all of Lessee's environmental obligations. The obligations of Lessee under
this Section 5.D shall survive termination of this Agreement.


F.           Lessors’ Right to Inspect.  During the term of this Agreement
Lessee shall allow Lessors and representatives of Lessors, at their sole risk
and expense, access to the Premises for the purposes of viewing or inspecting
Lessee's operations, at times which, in Lessee's discretion, do not unreasonably
interfere with its operations.  Lessors and Lessors’ representatives agree to
indemnify, protect, save and hold harmless Lessee and its affiliated and direct
and indirect parent corporations and their respective directors, partners,
officers, employees, agents and corporate affiliates from and against any and
all losses, costs, damages, expenses, attorney fees, claims, demands,
liabilities, suits and actions of every kind and character that may be imposed
upon or incurred by Lessee and its affiliated and direct and indirect parent
corporations and their respective directors, partners, officers, employees,
agents or corporate affiliates on account of, or arising directly or indirectly
from, Lessors’ rights under this Section 5.E.  Lessors acknowledges and agrees
that information obtained pursuant to this Section 5.E shall be subject to the
confidentiality provisions set forth in Section 10 hereof.


G.            Delivery to Data.  Upon termination of this Agreement, Lessee
shall furnish Lessors, within a reasonable time and without warranty or
liability, one set of copies of all available data generated from work by or for
Lessee on the Premises. Such data is to include, but not necessarily be limited
to, geochemical and assay data; sample maps; geologic maps, cross sections and
reports; geophysical maps, cross sections and reports; and drill logs. Lessee
shall authorize and permit Lessors to take possession of any available drill
core, drill cuttings, rejects and pulps derived from the Premises whether or not
such materials are stored on the Premises.  Lessee shall have no liability to
Lessors or any third party for lack of availability or poor condition of any
such cores or samples or for any deficiencies in the accuracy, reliability or
completeness of any information and data furnished to Lessors.  Lessors shall
assume all risks stemming from reliance upon such data by itself and by third
parties after disclosure thereof by Lessors and shall indemnify and hold
harmless Lessee as to any claims made by such third parties.
 
 
 
 

 
Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
7

--------------------------------------------------------------------------------

 



H.            No Obligation to Mine. Nothing in this Agreement shall impose any
obligation or covenant, express or implied, upon Lessee to conduct any
exploration, development or mining operations upon the Premises, it being the
intent of the Parties that Lessee shall have sole discretion to determine the
technical and economic feasibility, timing, method, manner and rate of
conducting any such operations. Only the express duties and obligations provided
under this Agreement shall be binding upon Lessee. The nature, manner and extent
of all exploration development, mining and other operations, if any, shall be
matters to be determined solely within the discretion of Lessee.


6.  OBLIGATIONS OF LESSORS


 
A.
Indemnity for pre-existing conditions. Lessors shall indemnify and hold harmless

Lessee from any claim, demands and liabilities whatsoever arising from or in
connection with Lessors’ operations or activities upon the Premises which were
conducted prior to the date of this Agreement, including, without limitation,
surface and underground disturbances (including, but not limited to, underground
workings, waste dumps, tailings, roads, drill holes and drill pads) and
reclamation obligations.  The indemnity set forth herein shall survive
termination or expiration of this Agreement.


B.           Cooperation by Lessors.  Lessors shall execute all documents and
otherwise cooperate with Lessee as needed in connection with the conduct of
operations on the Premises, including the acquisition of governmental permits,
post-mining reclamation approvals, water rights, and other rights and privileges
related to the conduct of operations on the Premises and reclamation
thereof.  In that regard, Lessors agrees not to protest, challenge or otherwise
oppose any water right or operational permit filings that Lessee may make to
facilitate operations or proposed operations on or in connection with the
Premises.


C.         Sharing of Data by Lessors.   Lessors shall, upon execution of this
Agreement, provide or make available to Lessee any available technical and title
information and drill core and other samples (such as cuttings, pulps, drill
logs, assay results, feasibility reports, etc.) concerning the Premises that are
in Lessors' possession or control. Similarly, Lessors shall, as soon as
possible, provide or make available to Lessee any such information and samples
that Lessors may acquire subsequent to the execution of this Agreement, whether
obtained personally or from third parties.


 
7. TERMINATION



A.           Termination by Lessors.   In the event Lessors considers that
Lessee has not complied with any obligation hereunder, Lessors shall notify
Lessee setting out specifically in what respect it is claimed that Lessee has
breached this Agreement. If the alleged breach is not cured within 60 days after
notice is given of default for failure to make a required cash payment or 90
days after notice is given of any other default or if Lessee has not within that
time either commenced to cure the alleged
 
 
 
 

 
Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
8

--------------------------------------------------------------------------------

 

breach (other than a breach for non-payment) and does not thereafter diligently
complete such cure, or challenges the legitimacy of the allegation, Lessors may
terminate this Agreement by delivering to Lessee written notice of such
termination; provided, however, that in the event Lessee challenges the
legitimacy of the allegation Lessee may give written notice to Lessors within
such 60-day or 90-day period setting forth such fact. If Lessors gives written
notice within 15 days of Lessee's notice that Lessors rejects Lessee's position
then this Agreement shall not be terminable by Lessors until there is a final
judicial determination by a court of competent jurisdiction that a default
exists and shall not be terminated thereafter if Lessee shall satisfy such
judgment within 30 days following its entry (or if an appeal of such judgment is
taken following its affirmance by the highest court to which such an appeal is
made).  Failure of Lessors to give such notice shall constitute agreement by
Lessors that Lessee is not in default.  Lessors shall not be entitled to
terminate this Agreement for any default which by its nature is not
retroactively curable if Lessee has used its best efforts to cure such a default
to the extent practical or if Lessee has paid Lessors’ damages for such default
where damages are an appropriate remedy. Lessors shall have no right to
terminate this Agreement except as expressly provided in this Section 6.A, and
termination of this Agreement shall be the sole remedy of Lessors.  Neither the
service of any notice nor the performance of any acts by Lessee intended to meet
any such alleged breach shall be deemed an admission or presumption that Lessee
has failed to perform all of its obligations under this Agreement.


 
B.
Termination by Lessee. Lessee shall have the right to terminate this Agreement
at

any time with respect to all or any part of the Premises by giving Lessors
written notice of such termination.  Partial termination shall not cause a
reduction in the payments prescribed in Section
3.A.  Upon such termination, all right, title and interest of Lessee under this
Agreement shall terminate with respect to the Premises affected. Lessee shall be
relieved of all further obligations set forth in this Agreement as to the
Premises affected except those obligations, if any, which have accrued prior to
such termination. Any taxes, assessments and governmental charges for which
Lessee was responsible prior to termination shall be prorated as of the
termination date.


C.           Release.  Following termination of this Agreement as to all or a
part of the Premises, Lessee shall promptly deliver to Lessors a fully executed
release of this Agreement in recordable form, as to those of the Premises that
are affected.


D.           Reclamation: Removal of Property.  Upon termination of this
Agreement, Lessee shall have a continuing right to enter upon the Premises to
complete required reclamation required as a result of Lessee’s activities on the
Premises. Lessee shall within one year after the date of termination remove from
the Premises all of its machinery, buildings, structures, facilities, equipment
and other property of every nature and description erected, placed or situated
thereon except foundations of a permanent nature, supports, track and pipe
placed in shafts, drifts or openings in the Premises.  Any property of Lessee
not removed by the end of this one-year period shall become the property of
Lessors; however, Lessee does not warrant the condition or safety of any such
property.  Lessee shall have the right to keep a watchman on the Premises during
this one-year period.
 
 
 
 
 

 
Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
9

--------------------------------------------------------------------------------

 

8.  LIENS


In the event that Lessors fails to promptly pay, when due, taxes, mortgages or
other liens levied against the Premises and payable by Lessors, Lessee shall
have the right (but shall not be obligated) to pay such past due amounts and, if
Lessee does so, Lessee shall be subrogated to all the rights of the holders
thereof and Lessors shall reimburse Lessee for all such payments and for all
related costs and expenses paid or incurred by Lessee (including, without
limitation, related attorney fees) within three months after the same are paid
or incurred by Lessee. Any payments due Lessors under this Agreement may be
credited by reimbursements due Lessee under this Section. The provisions of this
Section shall survive termination of this Agreement.


9. FORCE MAJEURE


Lessee shall not be liable for failure to perform any of its obligations, other
than making payments due under Section 3, during any period in which performance
is prevented, in whole or in part, by causes herein termed Force Majeure. For
purposes of this Agreement, the term "Force Majeure" shall include labor
disputes; acts of God; action of the elements, including inclement weather,
floods, slides, cave-ins, sinkholes, earthquakes and drought; laws, rules,
regulations, orders, directives and requests of governmental bodies or agencies;
delay, failure or inability of suppliers or transporters of materials, parts,
supplies, services or equipment or by contractors' or subcontractors' shortage
of, or inability to obtain, labor, transportation, materials, machinery,
equipment, supplies, utilities or services; accidents; breakdown of equipment,
machinery or facilities; judgments or orders of any court or agency; inability
to obtain on reasonably acceptable terms or in reasonably acceptable time any
public or private licenses, permits or other authorizations; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
future violation of federal, state or local environmental standard; acts of war
or conditions arising out of or attributable to war, whether declared or
undeclared; riot; civil strife; fire; explosion; or any other cause whether
similar or dissimilar to the foregoing, except for the inability to meet
financial commitments. If Lessee desires to invoke the provisions of this
Section, Lessee shall give notice of the commencement of the circumstances
giving rise to such Force Majeure. The time for discharging Lessee's obligations
with respect to the prevented performance, or the time within which Lessee must
undertake or complete any activity, shall then be extended for the period of
Force Majeure.


10. NOTICES AND METHODS OF MAKING PAYMENTS


A.            Notices.  Any required notice or communication shall be in writing
and shall be effective when personally delivered (including delivery by express
courier service) to the following addresses, or when addressed as follows and
deposited, postage prepaid, in the United States mail for certified delivery:
 
 
 
 

 

Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
10

--------------------------------------------------------------------------------

 



If to Lessors:
James Schulte
 
President
 
Salmon Canyon Copper Co.
 
1120 3rd Avenue N.E.
 
Jamestown, ND 58401
   
If to Lessee:
Steele Resources Incorporated
 
3081 Alhambra Dr.
 
Suite 208
 
Cameron Park, CA 95682



Either party may, by notice to the other given as aforesaid, change its mailing
address for future notices.
 
 
B.           Lessors do hereby designate Roy Moen as their agent for receipt and
disbursement of payment.  Lessors may, at their discretion, designate a new
agent for receipt and disbursement of payment by providing 30 days notice in
writing to Lessee.


C.           Any payment required to be made by Lessee to Lessors may be made in
cash or by check, in the sole discretion of Lessee, and may be delivered
personally (including delivery by express courier service) or deposited in the
United States mail, postage prepaid and registered or certified, return receipt
requested.  Lessors may, at their sole discretion, opt to receive the Production
Royalty in gold in equal value to the cash payment otherwise due under the
provisions of Section 3B.




11. CONFIDENTIALITY


Lessors shall not, without the express written consent of Lessee not to be
unreasonably withheld, disclose any information concerning the terms of this
Agreement (excepting the Memorandum of Mineral Lease Agreement described in
Section 12.E) or operations conducted under this Agreement (except information
and data that is generally available to the public), nor issue any press
releases concerning such information.


12. MISCELLANEOUS


A.      Relationship of the Parties. Nothing contained herein shall be deemed to
constitute either Party, in its capacity as such, the partner, agent or legal
representative of the other Party, or to create any partnership, mining
partnership or other partnership relationship, or fiduciary relationship between
them, for any purpose whatsoever.  Except as expressly provided in this
Agreement, each Party shall have the free, unrestricted and independent right to
engage in and receive the full benefits of any and all business endeavors of any
sort whatsoever outside the Premises or outside the scope of this Agreement,
whether or not competitive with the endeavors contemplated herein, without
consulting the other or inviting or allowing the other therein.
 
 
 
 
 

Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
11

--------------------------------------------------------------------------------

 

B.           Transfers. Lessors and Lessee and their respective successors shall
have the right to assign or otherwise transfer their respective interests in
this Agreement in whole or in part provided that the transferee agrees in
writing to assume all, or a portion of all if applicable, obligations of Lessors
or Lessee hereunder, as the case may be.  No such transfer shall be effective
against the non-transferring Party until that Party receives written notice of
the transfer in accordance with Section 10.


C.           Payments After a Transfer of Interest. In the event payments should
be made to other parties because of any transfer of the interest of any of the
persons constituting Lessors, payments tendered to the Lessor(s) making the
transfer or Lessors' designated agent, shall conclusively be deemed payment to
the transferee until Lessee receives notice and evidence satisfactory to it from
both the agent (if applicable) and the transferring Lessor(s) that the
transferor's interest has been transferred and that payments should be made to
the transferee or the transferee's designated agent.




D.      Binding Effect.  Subject to the provisions of Section 12.B above, the
provisions of this Agreement shall inure to the benefit of and be binding upon
the Parties and their respective heirs, executors, administrators, personal
representatives, beneficiaries, successors and assigns.


E.           Memorandum of Agreement.  Upon execution of this Agreement, the
Parties shall also execute a short form of this Agreement (the "Memorandum of
Mineral Lease Agreement"), which shall be recorded in the office of the Lemhi
County Recorder. The execution and recording of the Memorandum of Mineral Lease
Agreement shall not limit, increase or in any manner affect any of the terms of
this Agreement, or any rights, interests or obligations of the Parties.


F.           Construction of Agreement.  This Agreement and its Exhibits
constitute the entire understanding of the Parties with respect to the Premises,
all previous agreements, promises, representations, negotiations, writings and
understandings between the Parties concerning the Premises being expressly
rescinded.  Except for obligations of good faith and fair dealing, there are no
terms or conditions, express or implied, other than herein stated.  This
Agreement shall be subject to all valid and applicable provisions of statutory
or common law, rules and regulations.  Should this Agreement or any of its
provisions or operations be found to be contrary to any such valid law, rule or
regulation, the latter shall be deemed to control and this Agreement shall be
regarded as modified accordingly.  Subject to the preceding sentence, no
modification or alteration of this Agreement shall be effective unless made in
writing and executed by the Parties with the same formality as this Agreement
Wherever the term "including" is used herein, it shall be deemed to mean
"including without limitation, " and wherever the phrase "shall include" is used
herein, it shall mean "shall include without limitation."


 
G.
Headings. The headings used herein are for convenience only and shall be
disregarded in construing and enforcing this Agreement.

 
 
 
 

 
Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
12

--------------------------------------------------------------------------------

 



H.           Multiple Counterparts. This Agreement may be executed in multiple
counterparts and all counterparts taken together shall be deemed to constitute
one and the same document


I.           Rule Against Perpetuities. The Parties do not intend nor desire for
this Agreement to violate the common law Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land. If any provision
of this Agreement does or would violate the Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land, then this
Agreement shall not be deemed void or voidable. but shall be interpreted in such
a way as to maintain and carry out the Parties' objectives to the fullest extent
possible by law.


J.            Applicable law.  This Agreement shall be construed, interpreted
and governed by the laws of the State of Idaho.


K.           Attorney Fees. In the event either Party brings any action or
proceeding for damages or equitable relief against the other Party for an
alleged breach or default of any provision of this Agreement to recover monies
due or to enforce, protect or establish any right or remedy of either Party
under this Agreement, the prevailing Party shall be entitled to recover as a
part of such action or proceeding reasonable attorney fees and court costs.


L.           Disputes. Disputes or differences between the Parties shall not
interrupt performance of this Agreement or the continuation of operations
hereunder, In the event of any dispute or difference, operations may be
continued and payments may be made hereunder in the same manner as prior to such
dispute or difference.  In case of suit, adverse claim, dispute or question as
to the ownership of the Premises or production royalties, or any interest
therein. Lessee may, in its sole discretion, deposit the payment (or the portion
of the payment in dispute. if less than the whole payment is in dispute) into an
escrow account and Lessee shall not be held in default in payment thereof until
such suit, claim, dispute or question has been finally disposed of.




 
 

 






THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
 
 



Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth in the acknowledgments below, but effective as of the Effective Date.






LESSORS


Salmon Canyon Copper Co.

 
Signature:
 
 
     
By:  /s/ James E. Schulte, Pres
 
April 26, 2011
Date



Signature:
 
 
     
By:  /s/ James E. Schulte, Pres
 
June 23, 2011
Date





LESSEE


Steele Resources Inc., a Nevada Corporation


By: /s/ Scott Dockter
SCOTT DOCKTER, President
















 
 
 

 









Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
 
14

--------------------------------------------------------------------------------

 

Exhibit A




Section 26, T23N, R16E, Lemhi County, Idaho.
 
The mining claims are:


Jeep #1-----------BLM Recordation Serial Number -IMC 17503
Jeep #2-----------BLM   ---              ---             ---      IMC 17504
Jeep #3-----------BLM   ---              ---             ---      IMC 17505
Jeep # 4----------BLM    ---             ---             ---      IMC  l7506
Jeep # 5----------BLM    ---              ---            ---      IMC  l7507
Jeep # 6----------BLM    ---              ---            ---      IMC  l7508
Jeep # 7----------BLM    ---              ---            ---      IMC  l7509
Jeep # 8----------BLM    ---              ---            ---      IMC  l7510
Jeep # 9 ---------BLM    ---              ---            ---      IMC  17511
Jeep # 10--------BLM    ---               ---           ---      IMC  17512


Note: These are 20 acre claims--total 200 acres covering the face of the
mountain where the original  ore outcrops were located...***Also, an additional
24 claims have been staked and "surveyed" and could be filed on in the future


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

Mineral Lease Agreement W/Purchase Option
Salmon Canyon Copper 29Apr11
Exhibit A: 1


 
 

--------------------------------------------------------------------------------

 
 
 
MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE




This PAYMENT ADDENDUM TO THE MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE
(the “Addendum”) is effective July 1, 2011 (the “Effective Date”),
          


BETWEEN:
Salmon Canyon Copper Company (hereinafter the "Lessor"), a Idaho corporation,





AND:
Steele Resources Incorporated (the "Lessee"), a company organized and existing
under the laws of the state of Nevada:





ADDENDUM


FOR AND IN CONSIDERATION of the terms herein required and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessors and Lessee (the "Parties" and individually a "Party")
agree as follows:




Extension on Initial Mineral Lease Payment. Lessors hereby grant an extension on
the initial mineral lease payment defined in Section 3A(1) of the Agreement of
Twenty-five Thousand dollars, $25,000, to on or before July 22, 2011.
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth in the acknowledgments below, but effective as of the Effective Date.


 
LESSORS
 
Salmon Canyon Copper Co.

/s/ James E. Schulte        Date: July 1, 2011
Signature:
By:  James E Schulte, President


LESSEE
 
Steele Resources Inc.


By: /s/ A. Scott Dockter
SCOTT DOCKTER, President
 
 
 
 
 
 
 
 
 
 

Mineral Lease Agreement W/Purchase Option Addendum
 
 

--------------------------------------------------------------------------------

 
